Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and/or remarks filed on 12/23/2020. In the current amendments, claims 1, 5, 9-11, 15, 19 and 20 have been amended. In addition, claims 4 and 14 have been cancelled. Currently, claims 1-3, 5-13 and 15-20 are pending. 
In view of Applicant’s amendments and/or remarks, the objections to claims 5, 9, 15 and 19 made in the previous Office Action have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Applicant’s Representative, Eric Huestis (Registration No. 66389), to Examiner on 06/07/2021. 
The application has been amended as follows. Note that only claims 1 and 11 have been amended. 


(Currently Amended) A method comprising:
reading a neural network description describing a plurality of neurons, the plurality of neurons having a mapping from an input domain of the neural network, the input domain comprising a plurality of cells, the mapping comprising a one-to-one association between cells of the input domain and the plurality of neurons;
labeling the plurality of neurons in the description based on the mapping from the input domain, wherein labeling the plurality of neurons comprises applying a space filling curve to the input domain and based on the space filling curve, assigning a label to each of the plurality of neurons;
grouping the plurality of neurons in the description into a plurality of groups according to the labeling, each of the plurality of groups containing a continuous sequence of cells within the input domain; and
assigning each of the plurality of groups to a corresponding neurosynaptic core.  
(Currently Amended) A computer program product for assigning neurons to cores in a neurosynaptic system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising:
reading a neural network description describing a plurality of neurons, the plurality of neurons having a mapping from an input domain of the neural network, the input domain comprising a plurality of cells, the mapping comprising one-to-one association between cells of the input domain and the plurality of neurons;
labeling the plurality of neurons in the description based on the mapping from the input domain wherein labeling the plurality of neurons comprises: applying a space filling curve to the input domain and based on the space filling curve, assigning a label to each of the plurality of neurons;
grouping the plurality of neurons in the description into a plurality of groups according to the labeling, each of the plurality of groups containing a continuous containing a continuous sequence of cells within the input domain; and
assigning each of the plurality of groups to a corresponding neurosynaptic core.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-13 and 15-20 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claim 1:
“labeling the plurality of neurons in the description based on the mapping from the input domain, wherein labeling the plurality of neurons comprises applying a space filling curve to the input domain and based on the space filling curve, assigning a label to each of the plurality of neurons”
	
From independent claim 11:


The closest prior art of record, Moore et al. (US 2011/0119057 A1) discloses labeling the plurality of neurons by identifying each distinct collection of simulated neurons having substantially a single phase based on the segmentations of input signal.

Chen et al. (Pulse-Modulation Imaging—Review and Performance Analysis) discloses scanning strategies, such as the Hilbert space filling curve, on the input domain of images as a pixel scanning sequence to prevent the image quality from being degraded. 

Popovych et al. (The Spacing Principle for Unlearning Abnormal Neuronal Synchrony) discloses the square red dashed curve which is a space filling curve and indicates a pathway for labeling neurons in the vicinity of stimulation sites.

Datta et al. (US 2015/0269478 A1) discloses labeling hidden and output neurons using numerical representations (for example, from 1 to 5) for a compact implementation of neurons and synapses with spin switches. 

However, none of the references discloses in detail 

From independent claim 1:
“labeling the plurality of neurons in the description based on the mapping from the input domain, wherein labeling the plurality of neurons comprises applying a space filling curve to the 
	
From independent claim 11:
“labeling the plurality of neurons in the description based on the mapping from the input domain wherein labeling the plurality of neurons comprises: applying a space filling curve to the input domain and based on the space filling curve, assigning a label to each of the plurality of neurons”

as in the claims for the purpose of labeling the neurons based on the unique mappings from the input domain by applying the space filling curve to the input domain and assigning a label to each of the neurons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-13 and 15-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126